423 Pa. 628 (1966)
Slotkin Estate.
Supreme Court of Pennsylvania.
Argued April 22, 1966.
September 27, 1966.
Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
James Francis Lawler, with him Ostroff & Lawler, for appellants.
Morris L. Weisberg, with him Blank, Rudenko, Klaus & Rome, for appellees.
A. Theodore Flum, trustee ad litem, appellee, in propria persona.
Herbert W. Salus, Jr., Special Assistant Attorney General, Francis J. Gafford, Deputy Attorney General, and Walter E. Alessandroni, Attorney General, for Commonwealth, appellee.
*629 OPINION PER CURIAM, September 27, 1966:
Decree affirmed. Costs on appellants.